Citation Nr: 0525511	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  97-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right (major) shoulder injury, status post rotator cuff 
repair, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a chip 
fracture of the fourth and fifth fingers of the left hand, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable (increased) evaluation for 
the residuals of a fractured nasal bone.

5.  Entitlement to a total disability evaluation based on 
individual unemployability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an increased evaluation for the 
residuals of a right (major) shoulder injury, status post 
rotator cuff repair, evaluated as 30 percent disabling, and 
compensable (increased) evaluations for bilateral pes planus 
and the residuals of a fractured nasal bone.  The RO also 
denied the veteran's claim for a total disability evaluation 
based on individual unemployability.  By a rating action 
dated in July 1996, the noncompensable disability rating 
assigned to the veteran's bilateral pes planus was increased 
to 10 percent.  The veteran was also assigned a temporary 
total rating under 38 C.F.R. § 4.30 from April 12, 1996, to 
June 30, 1996.  In March 1997, the RO issued a rating 
decision that granted a 10 percent disability evaluation for 
a chip fracture of the fourth and fifth fingers of the left 
hand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A review of the record shows that the veteran's most recent 
formal VA compensation examination of his left hand, right 
shoulder, and nose is over eight (8) years old.  Further, 
although he underwent an examination of his bilateral foot 
disability in January 2002, the Board notes that the 
veteran's claims folder was not available for review by the 
examiner, and that the veteran underwent right foot surgery 
in April 2002.  

The Board also observes that the veteran may be in receipt of 
private medical care for his service connected left hand and 
right shoulder disabilities.  A February 2001 clinical note 
from Hughston Clinic makes reference to the veteran being a 
patient since March 2000 and an earlier evaluation in January 
2001.  The only other record from this facility is a June 
1999 report that was prepared for a disability proceeding.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to total 
disability evaluation based on individual unemployability 
requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding 
the remanded issues of entitlement to increased evaluations 
for the residuals of a right (major) shoulder injury, a chip 
fracture of the fourth and fifth fingers of the left hand, 
bilateral pes planus, and the residuals of a fractured nasal 
bone could impact the veteran's total disability evaluation 
based on individual unemployability claim.  The Board 
therefore finds these issues to be inextricably intertwined.  
Thus, adjudication of the total disability evaluation based 
on individual unemployability claim will be held in abeyance 
pending further development of the veteran's increased rating 
claims.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Tuskegee VA Medical Center since July 
2003.

2.  After having the veteran complete the 
necessary release form, the RO should 
obtain the veteran's complete medical 
file from the Hughston Clinic.

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and severity of the 
veteran's right shoulder and left hand 
disabilities.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The evaluation must include 
complete active and passive range of 
motion testing.  The examiner should 
specify any anatomical damage and 
describe any functional loss, including 
the inability to perform normal working 
movements.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
He or she should further indicate the 
effect these symptoms have on the 
veteran's employability.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  The RO should schedule the veteran 
for a podiatry examination to determine 
the nature and severity of the veteran's 
bilateral pes planus.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  

The examiner should specifically record 
whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation, use 
accentuated, swelling on use, 
characteristic callosities, extreme 
tenderness of the plantar surfaces of the 
feet, and/or marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  He or she should 
comment on effect the veteran's service 
connected foot disability has on his 
employability.

5.  Next, the veteran should be scheduled 
for a respiratory examination to 
determine the nature and severity of the 
residuals of his fractured nose.  The 
claims files must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be performed.  
The examiner should state whether there 
is 50 percent obstruction of the nasal 
passages on both sides, or complete 
obstruction on one side.  The examiner 
should on effect, if any, the veteran's 
service connected nasal disability has on 
his employability.

6.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the June 2004 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA and the old and the 
revised rating criteria for disabilities 
of the respiratory system and fingers.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

